UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 03/31 Date of reporting period: 12/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments84.9% Rate (%) Date Amount ($) Value ($) Alabama1.1% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/13 1,050,000 1,162,308 Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,912,978 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 4.75 3/19/12 2,000,000 2,108,400 Arizona1.7% Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 5,145,803 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,276,990 California7.6% California, GO (Various Purpose) 5.00 2/1/13 2,500,000 2,724,775 California Department of Water Resources, Power Supply Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/1/12 4,175,000 4,578,347 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.00 2/1/11 1,500,000 1,523,610 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 4,225,000 4,617,587 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 4,000,000 4,415,960 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 11,010,000 11,725,320 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,711,900 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,284,760 Port of Oakland, Intermediate Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/12 3,300,000 3,514,038 Colorado1.5% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 784,084 Denver City and County, Airport System Revenue 5.00 11/15/11 3,000,000 3,168,600 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 2,000,000 2,112,400 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 9/1/10 1,000,000 1,009,630 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 1,120,000 a 1,244,275 Connecticut.3% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/10 1,390,000 1,428,614 Delaware.2% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 1,000,000 1,016,080 District of Columbia1.0% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,654,250 Florida8.4% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/11 2,000,000 2,053,880 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/12 750,000 776,737 Clearwater, Water and Sewer Revenue 5.00 12/1/13 1,400,000 1,556,324 Florida Department of Transportation, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 3,645,000 3,982,308 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/10 2,000,000 2,045,560 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 3,430,000 3,693,973 Florida State Board of Education, Lottery Revenue 5.00 7/1/13 2,555,000 2,825,728 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,792,225 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/14 3,175,000 3,473,133 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,078,380 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,964,556 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,082,650 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,193,312 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/11 2,000,000 2,057,220 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/12 1,200,000 b 1,322,448 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 3,870,000 4,179,329 Saint Petersburg, Public Utility Revenue 5.00 10/1/12 2,320,000 2,555,410 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 2,738,425 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,532,008 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,642,095 Georgia2.2% Fulton County Development Authority, Revenue (Georgia Tech Foundation Funding Student Athletic Complex II Project) 5.75 11/1/13 1,095,000 1,191,141 Georgia, GO 5.00 11/1/13 5,000,000 5,731,550 Georgia Municipal Association Inc., COP (Riverdale Public Purpose Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 5/1/12 1,930,000 2,043,581 Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 1/1/14 2,100,000 a 2,419,200 Private Colleges and Universities Authority, Student Housing Revenue (Mercer Housing Corporation Project) 6.00 6/1/11 565,000 575,679 Idaho.3% University of Idaho Regents, General Revenue (Insured; Assured Guaranty Municipal Corp.) 4.38 4/1/11 1,600,000 1,662,512 Illinois1.4% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/14 2,700,000 a 3,088,719 Cook County, GO Capital Equipment Bonds 5.00 11/15/13 2,000,000 2,245,720 Upper Illinois River Valley Development Authority, MFHR (Morris Supportive Living Project) (LOC; Wells Fargo Bank) 3.90 1/1/10 2,500,000 2,500,000 Indiana3.7% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,221,279 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 3.63 8/1/11 4,000,000 4,148,560 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 11/1/10 2,200,000 2,283,776 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 7/1/11 1,850,000 1,953,064 Indiana Transportation Finance Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 1,000,000 a 1,130,960 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,412,080 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,322,170 Seymour, EDR (Union Camp Corporation Project) 6.25 7/1/12 2,420,000 2,544,799 Kansas.2% Wichita, Hospital Facilities Revenue (Via Christi Health System, Inc.) 4.00 11/15/12 1,000,000 1,046,630 Louisiana.4% Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.00 3/1/10 1,095,000 1,100,289 Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.50 3/1/11 1,145,000 1,187,308 Maryland.8% Baltimore County, GO (Consolidated Public Improvement) 5.00 8/1/13 1,000,000 1,139,800 Northeast Maryland Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/12 3,000,000 3,202,740 Massachusetts.4% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/13 2,100,000 2,395,701 Michigan2.6% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,369,656 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 3,000,000 3,185,160 Michigan Hospital Finance Authority, HR (Oakwood Obligated Group) 5.00 11/1/10 1,500,000 1,523,805 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,782,800 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 3,000,000 3,074,580 Minnesota.9% Saint Paul Independent School Distict Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,607,666 Southern Minnesota Municipal Power Agency, Power Supply System Revenue 5.00 1/1/12 3,040,000 3,260,734 Nevada1.0% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,122,320 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 3,026,565 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,099,671 New Jersey3.6% New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 5,000,000 5,639,600 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 5.50 6/15/13 4,000,000 a 4,599,560 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.25 6/1/11 1,000,000 1,009,980 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 7,250,000 a 8,133,340 New Mexico1.5% Albuquerque, Subordinate Lien Airport Revenue 5.00 7/1/12 3,000,000 3,226,410 Farmington, PCR (Southern California Edison Company Four Corners Project) (Insured; FGIC) 3.55 4/1/10 1,800,000 1,807,038 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,297,750 New York4.5% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,961,802 Hempstead Town Industrial Development Agency, RRR (American Ref-Fuel Company of Hempstead Project) 5.00 6/1/10 1,000,000 1,001,770 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 2,880,000 3,226,608 New York City Housing Development Corporation, MFHR 4.25 5/1/10 315,000 317,111 New York City Housing Development Corporation, MFHR 3.95 11/1/10 3,195,000 3,199,377 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/10 3,000,000 3,000,000 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.50 5/15/10 1,800,000 1,834,272 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,000,000 2,178,080 New York State Housing Finance Agency, Affordable Housing Revenue 4.05 11/1/10 675,000 683,444 New York State Housing Finance Agency, Affordable Housing Revenue (Insured; SONYMA) 4.25 5/1/11 2,720,000 2,758,923 New York State Housing Finance Agency, MFHR (Highland Avenue Senior Apartments) (Collateralized; SONYMA) 4.40 2/15/11 2,000,000 2,003,840 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/10 2,000,000 2,040,540 North Carolina1.3% Charlotte, GO 5.00 6/1/13 1,000,000 b 1,133,480 Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 5.00 3/1/14 3,000,000 3,421,590 North Carolina Infrastructure Finance Corporation, COP (State of North Carolina Capital Improvements) 5.00 2/1/11 2,530,000 2,654,476 Ohio1.0% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 4,000,000 4,081,000 Ohio State University, General Receipts Bonds 5.00 6/1/13 1,150,000 1,289,150 Oklahoma1.2% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,694,140 Oregon1.2% Oregon Department of Administrative Services, COP 5.00 11/1/13 5,565,000 6,248,660 Pennsylvania5.1% Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,092,140 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/11 1,000,000 1,038,700 Indiana County Industrial Development Authority, PCR (Pennsylvania Electric Company Project) (Insured; National Public Finance Guarantee Corp.) 5.35 11/1/10 5,350,000 5,534,522 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 5.00 8/15/13 3,000,000 3,331,890 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/13 4,225,000 4,732,338 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,991,385 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 3,500,000 3,870,615 Philadelphia, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/11 2,860,000 2,996,536 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 6.50 12/1/11 735,000 791,992 Rhode Island.4% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) 5.00 5/15/11 2,000,000 2,045,880 South Carolina3.4% Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/12 2,000,000 2,084,980 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,131,440 South Carolina State Ports Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/13 3,700,000 3,726,270 South Carolina Transportation Infrastructure Bank, Revenue 5.00 10/1/13 10,000,000 11,101,300 Spartanburg, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 6/1/11 500,000 523,985 Tennessee.2% Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 5.00 6/1/12 1,000,000 1,055,310 Texas9.2% Alief Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,725,000 1,937,140 Allen Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/12 1,700,000 1,853,255 Austin, Electric Utility System Revenue (Insured; AMBAC) 5.50 11/15/12 3,100,000 3,438,458 Fort Worth Independent School District, Unlimited Tax School Building Bonds 5.00 2/15/13 1,000,000 1,114,140 Lower Colorado River Authority, Revenue 5.00 5/15/12 1,000,000 1,079,210 Matagorda County Navigation District Number One, PCR (AEP Texas Central Company Project) 5.13 6/1/11 2,000,000 2,082,180 Northside Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/14 2,685,000 3,078,379 Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 5.25 8/15/13 1,465,000 1,677,088 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 3,000,000 3,317,520 San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 2/1/14 3,000,000 3,447,030 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/14 4,835,000 5,532,352 Texas Public Finance Authority, GO 5.00 10/1/13 4,000,000 4,557,240 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 5.00 2/1/14 2,500,000 2,828,200 Texas Public Finance Authority, Revenue (State Preservation Board Projects) (Insured; AMBAC) 5.00 2/1/13 4,190,000 4,660,118 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/13 1,460,000 1,627,331 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,132,370 Texas Tech University System Board of Regents, Financing System Improvement Revenue (Insured; AMBAC) 5.00 2/15/12 1,785,000 1,937,225 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 4.50 7/1/11 1,500,000 1,548,165 University of Houston Board of Regents, Consolidated System Revenue 5.00 2/15/13 2,285,000 2,545,810 Utah.7% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,682,835 Utah County, EIR (USX Corporation Project) 5.05 11/1/11 2,000,000 2,102,780 Virginia6.1% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 5.38 1/1/12 2,280,000 2,387,981 Loudoun County, GO 5.00 7/1/14 1,500,000 1,740,045 Louisa Industrial Development Authority, Solid Waste and Sewage Disposal Revenue (Virginia Electric and Power Company Project) 4.25 4/1/10 3,000,000 3,011,310 Riverside Regional Jail Authority, Jail Facility Senior RAN 4.25 7/1/10 2,500,000 2,523,725 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/14 1,975,000 a 2,270,697 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,635,270 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,534,575 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/13 3,250,000 3,685,890 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,304,020 Virginia Public School Authority, School Financing Bonds 5.25 8/1/13 3,935,000 4,503,175 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,459,939 Washington3.6% Clark County Public Utility District Number 1, Electric System Revenue 5.00 1/1/13 2,790,000 3,062,471 Energy Northwest, Electric Revenue (Project Number 3) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/12 1,000,000 1,110,700 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/13 2,400,000 2,668,536 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,914,149 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 3,062,310 Ocean Shores Local Improvement District Number 2007-01, BAN 5.00 8/1/11 2,000,000 2,026,640 Washington Motor Vehicle Fuel Tax GO 5.00 1/1/13 5,150,000 5,753,271 Wisconsin2.0% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 5,670,000 a 6,324,658 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,679,553 Wisconsin Health and Educational Facilities Authority, Revenue (Froedtert and Community Health, Inc. Obligated Group) 5.00 4/1/10 1,000,000 1,011,300 U.S. Related4.2% Puerto Rico Commonwealth Public Improvement GO 5.25 7/1/14 2,300,000 2,412,608 Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.00 7/1/11 1,275,000 1,330,399 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/12 1,000,000 1,046,350 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 7/1/12 5,000,000 5,291,500 Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 4.75 10/1/11 2,885,000 2,889,818 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,882,250 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,364,600 Puerto Rico Municipal Finance Agency, GO (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/12 1,500,000 1,628,940 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien) 5.00 10/1/13 1,000,000 1,063,080 Total Long-Term Municipal Investments (cost $449,030,067) Short-Term Municipal Coupon Maturity Principal Investments9.6% Rate (%) Date Amount ($) Value ($) California2.0% California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.20 1/1/10 5,000,000 c 5,000,000 California Department of Water Resources, Power Supply Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.20 1/1/10 5,000,000 c 5,000,000 Irvine Reassessment District Number 85-7, Limited Obligation Improvement Bonds (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.30 1/1/10 1,000,000 c 1,000,000 Massachusetts3.4% Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 0.18 1/1/10 8,700,000 c 8,700,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Baden-Wurttemberg) 0.22 1/1/10 9,000,000 c 9,000,000 New York2.0% New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.30 1/1/10 1,000,000 c 1,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.23 1/1/10 6,000,000 c 6,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 0.25 1/1/10 4,000,000 c 4,000,000 Pennsylvania1.1% Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; Wachovia Bank) 0.20 1/1/10 5,850,000 c 5,850,000 Utah.9% Murray City, HR (IHC Health Services, Inc.) 0.20 1/1/10 5,000,000 c 5,000,000 Washington.2% Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 0.35 1/1/10 1,300,000 c 1,300,000 Total Short-Term Municipal Investments (cost $51,850,000) Total Investments (cost $500,880,067) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Variable rate demand note - rate shown is the interest rate in effect at December 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $500,880,067. Net unrealized appreciation on investments was $11,486,368 of which $11,564,096 related to appreciated investment securities and $77,728 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 512,366,435 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: / s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 19, 2010 By: / s/ James Windels James Windels Treasurer Date: February 19, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
